Citation Nr: 0425883	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to compensation benefits for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death.  The appellant, the surviving 
spouse of a veteran who had active service from April 1966 to 
September 1968 and who died in July 2001, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that a medical opinion has 
not been obtained in connection with the appellant's claim of 
service connection for the veteran's cause of death, to 
include compensation under 38 U.S.C.A. § 1151.  The appellant 
has contended that the veteran's death was due to the 
medications prescribed to him for his service-connected PTSD 
by the VA Medical Center in Columbus, Ohio.  In particular, 
she has claimed that the veteran was overmedicated and that 
the prescriptions had an adverse interaction, which caused or 
contributed to the motor vehicle accident leading to his 
death.  Therefore, the Board finds that a VA physician should 
review the claims file and offer an opinion as to the 
likelihood that the veteran's prescription drugs either 
caused or contributed to the veteran's death.

In addition, the Board notes that there may be accident and 
police reports, including witness statements, that are not 
associated with the claims file.  In her April 2004 hearing 
testimony before the Board, the appellant stated that she had 
had a conversation with a state highway patrol officer during 
which he indicated that there had been a witness to the 
accident.  However, there are no accident or police reports 
associated with the claims file.  Nor does the evidence of 
record include any witness statements. Therefore, the RO 
should attempt to obtain and associate with the claims file 
any and all state or local accident and police reports, 
including any witness statements.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and 
associate with the claims file any 
state or local accident and police 
reports pertaining to the veteran's 
July 2001 motor vehicle accident.  A 
specific request should be made for 
any witness reports that may be 
available.

2.  The veteran's claims file should 
be forwarded to an appropriate VA 
medical examiner for review.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to respond to the 
following:

(a).  The examiner should indicate 
whether it is at least as likely as 
not that the veteran's PTSD and/or 
medication prescribed for PTSD caused 
or contributed to his July 2001 motor 
vehicle accident that led to his 
death.  The examiner should comment 
as to whether the veteran had been 
overmedicated or whether his 
medications may have had an adverse 
interaction leading to the fatal 
motor vehicle accident.  

(b).  The examiner should indicate 
whether it is at least as likely as 
not that the proximate cause of the 
veteran's death was VA hospital care, 
medical or surgical treatment and 
particularly VA medical treatment 
including medication prescribed for 
the veteran's PTSD.  In determining 
whether the VA treatment in question 
was the proximate cause of the 
veteran's death, the examiner must 
indicate whether there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part in furnishing the medical 
treatment, and whether the proximate 
cause of the veteran's death was an 
event which was not reasonably 
foreseeable by VA medical care 
providers in providing the treatment 
in question.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 


and/or argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

